DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 05/06/2020. 
Claim 1 is pending in this application, with claim 1 being independent. 
Claims 2-30 have been canceled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following  mentioned in the published disclosure description: 
Fig.11
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:
In the disclosure, All the acronyms should be expanded when they are introduced first time in the specifications or claim to clear any confusion
		
Appropriate correction is required.




Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the acronyms should be expanded when they are introduced first time in the specifications or claim to clear any confusion
In claim 1, line 4, “or a trigger a first” should read “or a trigger, a first” 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (US 2021/0007011 Al, hereinafter referred to as “Zhu”) in view of ADJAKPLE et  hereinafter referred to as “Adjakple”).

Regarding claim 1, Zhu discloses a method of providing flow control information in an Integrated Access Backhaul network (Zhu Fig.7A Para[0191] The multi-hop relay network (i.e. IAB network)) by an Adaptation layer (Zhu Fig.5D The adaptation layer in the nodes), the Integrated Access Backhaul network comprising a plurality of IAB nodes, the method comprising upon polling from a second IAB node (Not given patentable weight due to non-selective option) or a trigger (Zhu Fig.7A Para[0216] The RN1 (i.e. first node) send flow control feedback information based on a trigger event) a first IAB node (Zhu Fig.7A Para[0215] The RN1) of the plurality of IAB nodes transmitting hop-by-hop flow control information (Zhu Fig.7A Para[0199] The feedback information in a multi-hop relay network) for an IAB RLC bearer (Zhu Para[0119] The radio bearer in the application may be an RLC bearer) to the second IAB node of the plurality of IAB nodes (Zhu Fig.7A Para[0215] The donor node (i.e. second IAB node) receives flow control information), Para[0204] The buffer status information is included in the flow control information which is for a radio bearer (i.e. RLC bearer) of a UE), wherein the hop-by-hop flow control information is provided for an IAB RLC bearer configured at the first and second IAB nodes (Zhu Fig.7A Para[0013] The flow control information is between RN1 and donor node where the data bearers for a UE are configured) and the flow control information indicates an available memory for the corresponding bearer (Not given patentable weight due to non-selective option) or buffer information (Zhu Fig.7A Para[0201-207] The buffer status (i.e. buffer information) is provided).
Zhu does not clearly teach plurality of IAB nodes in a IAB network. 
However, Adjakple from a similar field of invention discloses plurality of IAB nodes in a IAB network (Adjakple Fig.1 The IAB nodes in the IAB network).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu to have the feature of “plurality of IAB nodes in a IAB network” as taught by Adjakple. The suggestion/motivation would have Adjakple Para[0002]).
	
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2016/0366616 to Wen (Paragraphs:14).
2.	U.S. Patent Application Publication No. 2017/0318493 to Laselva (Fig.5 and associated paragraphs including paragraphs:110).
3.	U.S. Patent Application Publication No. 2020/0007223 to Zhu (Fig.17 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415